  Case 19-60362          Doc 19     Filed 07/15/19 Entered 07/15/19 16:45:36           Desc Main
                                     Document     Page 1 of 26



                     UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA
______________________________________________________________________________

In Re:                                                         Chapter 13

Timothy Bryce Rosene                                           Case No. 19-60362

______________________________________________________________________________

         NOTICE OF HEARING AND MOTION FOR RELIEF FROM STAY
______________________________________________________________________________

TO:        Debtor and other entities specified in Local Rule 9013-3(a).

      1.          First International Bank & Trust (hereinafter “FIBT”), by its undersigned attorney,

hereby moves the Court for relief requested below and gives notice of hearing herewith.

      2.          The Court will hold a hearing on this motion on Tuesday, August 27, 2019 at

1:00PM, or as soon thereafter as counsel can be heard, before the Honorable Judge Michael E.

Ridgway in Courtroom 2, of the United States Bankruptcy Court located at 118 S Mill Street,

Fergus Falls, MN 56537.

      3.          Any response to this motion must be filed and served not later than Thursday,

August 22, 2019, which is five days before the time set for the hearing (including Saturdays,

Sundays and holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY

FILED, THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.

      4.          This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334,

Federal Rule of Bankruptcy Procedure 5005 and Local Rule 1070-1. This proceeding is a core

proceeding. The petition commencing this case was filed on June 14, 2019. This case is now

pending in this Court.

      5.          This motion arises under 11 U.S.C. § 362 and Federal Rule of Bankruptcy

Procedure 4001. This motion is filed under Federal Rule of Bankruptcy Procedure 9014 and Local

                                                   1
  Case 19-60362       Doc 19     Filed 07/15/19 Entered 07/15/19 16:45:36                Desc Main
                                  Document     Page 2 of 26



Rules 9013-1 -9019-1. FIBT requests relief from the automatic stay with respect to property

subject to a lien. FIBT requests said relief be effective immediately notwithstanding Federal Rule

of Bankruptcy Procedure 4001(a)(3).

     6.        Debtor is indebted to FIBT in the original principal amount of $144,0000, as

evidenced by an Adjustable Rate Note dated June 30, 2017, a copy of which is attached hereto as

Exhibit A. Debtor, as borrower, promised to pay FIBT, the lender, the principal sum of one

hundred forty four thousand and no/100 dollars ($144,000.00) at the interest at the initial rate of

four and five tenths percent (4.500%) per annum. The Note provides that Debtor agreed to regular

monthly payments of seven hundred twenty-nine and 63/100 dollars ($729.63) beginning August

1, 2017 until early payment or prepayment of principal.

     7.        In order to secure the payment of said Note and indebtedness in accordance with

the terms thereof made, Debtor executed and delivered to FIBT a certain Mortgage being dated

June 30, 2017, and conditioned upon the payment of one hundred forty four thousand and no/100

dollars ($144,000.00) together with interest at the rate of four and five tenths percent (4.500%) per

annum and advancements made in accordance with said corporation, which thereby mortgaged the

above-described Property to FIBT.

     8.        The Mortgage was duly acknowledged by Debtor before a notary public as required

by law and was filed for record in the office of the County Recorder, Becker County, Minnesota,

on July 5, 2017 and duly recorded as Document No. 643449. A copy of the recorded Mortgage is

attached hereto as Exhibit B. The subject property is located in Becker County, Minnesota and is

legally described as follows to wit:

               Beginning at a point on the shore of Little Floyd Lake 1016 feet
               Southwesterly from where the North line of Lot Two of Section
               Eleven, Township One Hundred Thirty-nine, Range Forty-one,
               West of the Fifth Principal Meridian, intersects the shore line of said

                                                 2
  Case 19-60362        Doc 19     Filed 07/15/19 Entered 07/15/19 16:45:36             Desc Main
                                   Document     Page 3 of 26



               Little Floyd Lake; thence in a Southwesterly direction along said
               shore line a distance of 50 feet; thence in a Southeasterly direction
               to a point on the Northwesterly line of the public highway as the
               same is now located and established over and across said Lot Two,
               which point is distant 404 feet measured along the said
               Northwesterly line of said Public Highway from the Southwesterly
               line of the certain tract of land conveyed to JE Hamilton by deed
               dated December 15, 1915 and recorded in Book 56 of Deeds, page
               251; thence Northeasterly along said Northwesterly line of said
               Public Highway a distance of 51.75 feet; thence in a Northwesterly
               direction to the point of beginning; being a part of Lot Two of
               Section Eleven, Township and Range aforesaid; also known and
               designated as Lot Eight of Madsen’s Grove according to the
               certified Plat thereof on file and of record in the office of the
               Register of Deeds within and for Becker County, Minnesota.

     9.        The property described above which is the subject of this motion is not the debtor’s

principal residence.

     10.       Debtor is in default for payments pursuant to the Note and FIBT commenced a

foreclosure action against Debtor by way of service of a Summons and Complaint on February 6,

2019 in Minnesota State District Court, County of Becker.

     11.       Debtor continues to be in default for payments and performance of obligations to

FIBT.

     12.       Pursuant to 11 U.S.C. § 362(g) the burden is on the Debtor to prove absence of

cause and/or adequate protection. FIBT’s interest in the property is not adequately protected where,

as of June 21, 2019, Debtor is delinquent for monthly payments as required by the Note for the

months of December 2018 through June 2019 in the amount of $146,330.23, including accruing

interest, late charges, and attorney fees and costs.

     13.       Debtor has failed to make any offer of adequate protection.

     14.       Debtor has little to no equity in the property and the property is not necessary to an

effective organization. Debtor values the property at $157,200.00 in his schedules and claims no



                                                  3
  Case 19-60362        Doc 19     Filed 07/15/19 Entered 07/15/19 16:45:36               Desc Main
                                   Document     Page 4 of 26



exemption on the property. Debtor’s Plan indicates an intent to surrender the property to FIBT.

Considering the accrued interest, late fees, attorney fees and costs, and selling costs, there is likely

no real equity in the property.

       15.     FIBT desires to protect its interest in the property and requests the court to vacate

the stay of actions imposed by 11 U.S.C. § 362 to allow FIBT to pursue its remedies under state

law.

       16.     FIBT has incurred and will incur legal fees and costs to protect and enforce its rights

in the subject property.

       WHEREFORE, First International Bank & Trust, by its undersigned attorney, moves the

Court for an Order granting relief from the automatic stay provided by 11 U.S.C. § 362(z), and

that notwithstanding Fed. R. Bankr. P. 4001(a)(3), the order for relief is effective immediately

upon entry.

       Dated: July 15, 2019

                                               O’KEEFFE, O’BRIEN, LYSON & FOSS, LTD.


                                               /s/ Sean T. Foss
                                               SEAN T. FOSS (MN ID #0391695)
                                               720 Main Avenue
                                               Fargo, ND 58103
                                               Phone: (701) 235-8000
                                               Fax: (701) 235-8023
                                               sean@okeeffeattorneys.com
                                               Attorney for Plaintiff




                                                   4
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                          Document     Page 5 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                          Document     Page 6 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                          Document     Page 7 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                          Document     Page 8 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                          Document     Page 9 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                         Document      Page 10 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                         Document      Page 11 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                         Document      Page 12 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                         Document      Page 13 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                         Document      Page 14 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                         Document      Page 15 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                         Document      Page 16 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                         Document      Page 17 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                         Document      Page 18 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                         Document      Page 19 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                         Document      Page 20 of 26
Case 19-60362   Doc 19   Filed 07/15/19 Entered 07/15/19 16:45:36   Desc Main
                         Document      Page 21 of 26
  Case 19-60362       Doc 19     Filed 07/15/19 Entered 07/15/19 16:45:36             Desc Main
                                 Document      Page 22 of 26



                     UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA
______________________________________________________________________________

In Re:                                                        Chapter 13

Timothy Bryce Rosene                                          Case No. 19-60362

______________________________________________________________________________

          MEMORANDUM IN SUPPORT OF MOTION FOR RELIEF FROM STAY
         ___________________________________________________________________

                                          ARGUMENT

   I.       CAUSE EXISTS TO TERMINATE THE AUTOMATIC STAY PURSUANT
            TO 11 U.S.C.§ 362(d)(1) WHERE THE INTEREST OF THE MOVANT IS
            NOT ADEQUATELY PROTECTED

   Courts can terminate the automatic stay “for cause, including lack of adequate protection of an

interest in property . . . .” 11 U.S.C. § 362(d)(1). Pursuant to 11 U.S.C. § 362(g), the burden is on

the Debtor to prove the absence of cause and/or adequate protection. FIBT’s interest in the property

is not adequately protected. Debtor has not fulfilled his obligations under the Note and Mortgage

and has not made the required monthly payments to FIBT since December of 2018.

   Debtor has not provided for any further payment to FIBT, directly or indirectly, through his

Chapter 13 Plan for pre-petition arrearages or monthly payments as they come due post-petition.

“A debtor’s failure to make regular monthly mortgage payments as they become due constitutes

sufficient ‘cause’ to lift the automatic stay.” In re Taylor, 151 B.R. 646, 648 (Bankr. E.D.NY 1993)

(citing In re Heath, 79 B.R. 616, 617 (Bankr.E.D.Pa. 1987).




                                                 1
  Case 19-60362        Doc 19     Filed 07/15/19 Entered 07/15/19 16:45:36            Desc Main
                                  Document      Page 23 of 26



   II.      THE AUTOMATIC STAY SHOULD BE LIFTED PURUSANT TO 11 U.S.C. §
            362(d)(2) WHERE THE DEBTOR DOES NOT HAVE EQUITY IN THE
            PROPERTY AND THE PROPERTY IS NOT NECESSARY FOR AN
            EFFECTIVE REORGANIZATION

   Courts can also terminate the automatic stay of an act against property if “the debtor does not

have an equity interest in such property; and such property is not necessary to an effective

reorganization.” 11 U.S.C. § 362(d)(2)(A)-(B). The property at issue here is a lake cabin and is not

the primary residence of the debtor. In his schedules, the debtor estimates the value of the property

to be $157,200.00. As of June 21, 2019, Debtor owed $146,330.23 to FIBT on the debt secured by

the mortgage. Considering interest, late fees, attorney fees and costs, and selling fees, there is

realistically no equity in the property. In his plan, the Debtor has also indicated his intent to

surrender the property to FIBT. Thus, the Debtor concedes the property is not necessary to an

effective reorganization.

                                          CONCLUSION

         FIBT is entitled to relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(2) because

the FIBT is not adequately protected and the Debtor has no equity in the property and the property

is not necessary to an effective reorganization. Accordingly, FIBT is entitled to an order

terminating the stay and authorization it to pursue its remedies under state law.

         Dated: July 15, 2019

                                               O’KEEFFE, O’BRIEN, LYSON & FOSS, LTD.


                                               /s/ Sean T. Foss
                                               SEAN T. FOSS (MN ID #0391695)
                                               720 Main Avenue
                                               Fargo, ND 58103
                                               Phone: (701) 235-8000
                                               Fax: (701) 235-8023
                                               sean@okeeffeattorneys.com
                                               Attorney for Plaintiff

                                                  2
  Case 19-60362        Doc 19     Filed 07/15/19 Entered 07/15/19 16:45:36          Desc Main
                                  Document      Page 24 of 26



                     UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA
______________________________________________________________________________

In Re:                                                       Chapter 13

Timothy Bryce Rosene                                         Case No. 19-60362

______________________________________________________________________________

                                   AFFIDAVIT OF SERVICE

STATE OF NORTH DAKOTA                 )
                                      )ss.
COUNTY OF CASS                        )

[1]    Tricia A Fossen, being first duly sworn on oath deposes and says that on July 15, 2019, she
caused copies of the following document to be filed with the Court’s CM/ECF system, which
provides service to all counsel of record by electronic mail:

            NOTICE OF HEARING AND MOTION FOR RELIEF FROM STAY

         MEMORANDUM IN SUPPORT OF MOTION FOR RELIEF FROM STAY

                         ORDER GRANTING RELIEF FROM STAY

[2]    I further certify that on July 15, 2019, I caused copies of the foregoing document to be
served on the following via United States Mail:

         Tim Rosene
         1511 42nd Avenue South
         Moorhead, MN 56560

and the envelope with postage prepaid was deposited by her in the United States Mail at Fargo,
North Dakota, for delivery by the United States Post Office Department as directed by said
envelope.


                                                     /s/ Tricia A. Fossen
                                                     Tricia A. Fossen


         Subscribed and sworn to before me this 15th day of July, 2019.


                                                     /s/ Deanna Storey
                                                     Notary Public
  Case 19-60362       Doc 19     Filed 07/15/19 Entered 07/15/19 16:45:36                Desc Main
                                 Document      Page 25 of 26



                     UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA
______________________________________________________________________________

In Re:                                                        Chapter 13

Timothy Bryce Rosene                                          Case No. 19-60362

______________________________________________________________________________

                   ORDER GRANTING RELIEF FROM STAY
______________________________________________________________________________

       This case is before the Court on the motion of First International Bank & Trust, for relief
from the automatic stay imposed by 11 U.S.C. § 362(a).

       Based on the record, the Court finds that grounds exist under 11 U.S.C. § 362(d) to
warrant relief.

         IT IS ORDERED:

   1. The motion for relief of stay is granted as follows.

   2. The automatic stay imposed by 11 U.S.C. § 362(a) is terminated such that the movant,
      First International Bank & Trust, may exercise its rights and remedies under applicable
      non-bankruptcy law with respect to the following property:

               Beginning at a point on the shore of Little Floyd Lake 1016 feet
               Southwesterly from where the North line of Lot Two of Section
               Eleven, Township One Hundred Thirty-nine, Range Forty-one,
               West of the Fifth Principal Meridian, intersects the shore line of said
               Little Floyd Lake; thence in a Southwesterly direction along said
               shore line a distance of 50 feet; thence in a Southeasterly direction
               to a point on the Northwesterly line of the public highway as the
               same is now located and established over and across said Lot Two,
               which point is distant 404 feet measured along the said
               Northwesterly line of said Public Highway from the Southwesterly
               line of the certain tract of land conveyed to JE Hamilton by deed
               dated December 15, 1915 and recorded in Book 56 of Deeds, page
               251; thence Northeasterly along said Northwesterly line of said
               Public Highway a distance of 51.75 feet; thence in a Northwesterly
               direction to the point of beginning; being a part of Lot Two of
               Section Eleven, Township and Range aforesaid; also known and
               designated as Lot Eight of Madsen’s Grove according to the
               certified Plat thereof on file and of record in the office of the
               Register of Deeds within and for Becker County, Minnesota.
Case 19-60362      Doc 19    Filed 07/15/19 Entered 07/15/19 16:45:36           Desc Main
                             Document      Page 26 of 26




 3. Notwithstanding Fed. R. Bankr. P. 4001(a)(3), this order is effective immediately.


 Dated:

                                                 ____________________________________
                                                 The Honorable Michael E. Ridgway
                                                 United States Bankruptcy Judge




                                            2
